Cooley, J.
Bill to annul a marriage as having been brought about by fraud and duress. The marriage took place in May, 1882. Complainant was a boy eighteen years ■of age. He was arrested on a charge of bastardy made by the defendant, and brought before- the justice who issued the warrant. The justice told him he had better marry the girl; that she had every advantage of him, and if convicted he would be sent to prison. Complainant protested that the charge against him was wholly groundless, but this seems to have made no difference with the advice of the justice, who continued to press'- it upon complainant until he was induced to stand up with the girl and go through *608the marriage ceremony. The evidence shows that complainant had seen little of the world, and was a very likely subject for such a trap as was set for him. It was a gross case of duress, carried out when complainant was without opportunity to consult with his friends, and while he was held under an arrest the dangers of which were purposely magnified to alarm him. The marriage has never been recognized since the ceremony was performed, and complainant is entitled to have it annulled.
It is proper to remark that this suit is not brought under the statute prescribing the causes for divorce, but is brought independently of that statute for the nullity of the marriage.
The complainant should have the relief prayed.
The other Justices concurred.